DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0017] refers to “The system of claim 8”, which has yet to be introduced at this point in the specification and appears to be included out of context.
Appropriate correction is required.

Claim Objections
Claims 3, 10, and 15 are objected to because of the following informalities:
In claim 3, "indicative of a value the evaluation score" should be "indicative of a value of the evaluation score"
In claim 10, "indicative of a value the evaluation score" should be "indicative of a value of the evaluation score"
In claim 15, “includes a a visor” should be “includes a 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-15 are directed towards evaluating the suitability of potential landing zones to obtain an evaluation score. Decision-making processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgment, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 recite a method with at least one step. Claims 8-15 recite an apparatus with a human machine interface and a processor. Therefore, the claims are each directed towards one of the four statutory categories of invention (apparatus and process).
	Under step 2 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application. 
Regarding independent claim 1, the claim sets forth the abstract idea of landing zone evaluation in the following limitations:
selecting a region of interest
evaluating a suitability of the potential landing zone for landing to obtain an evaluation score;
The above-recited limitations establish abstract decision-making processes which are readily performed mentally or with the assistance of pen and paper. Further, these limitations are applied to generic computing devices (i.e., a human machine interface). This arrangement amounts to using a computer as a tool to perform an abstract idea; this concept has been considered ineligible as a mental process by the Courts (see MPEP 2106.05(f)).
Claim 1 does recite additional elements:
A method of landing an aircraft,
presenting a representation of a potential landing zone associated with the region of interest at a human machine interface;
and presenting the evaluation score for the potential landing zone at the human machine interface.
These additional elements merely amount to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The specification sets forth the general-purpose nature of the computing technology in at least paragraph [0031], where it is disclosed that the human machine interface includes generic computing hardware and accepts input from a generic processor 32. That is, the technology used to implement the invention is not specific or integral to the claim.
Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
	Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the 
	Independent claim 8 is substantially parallel in scope to independent claim 1, though independent claim 8 includes limitations directed towards a processor. This additional element merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Accordingly, independent claim 8 is considered to be ineligible under similar reasoning as independent claim 1.
Regarding claim 2, which sets forth:
presenting the evaluation score further comprises presenting a graphical image representative of the evaluation score.
Such a recitation merely embellishes the abstract idea of landing zone evaluation applied to generic computer hardware. In particular, the act of presenting a graphical image representative of the evaluation score further applies the abstract idea to a generic graphical image displayed on generic computing hardware. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 9 is parallel in scope to claim 2 and is considered to be ineligible under similar reasoning as claim 2.
Regarding claim 3, which sets forth:
the graphical image includes a graded scale and a score bar,
a location of the score bar on the graded scale being indicative of a value the evaluation score.

Claim 10 is parallel in scope to claim 3 and is considered to be ineligible under similar reasoning as claim 3.
Regarding claim 4, which sets forth:
the graphical image includes an icon,
further comprising receiving an input to select the potential landing zone at the icon.  
Such a recitation merely embellishes the abstract idea of landing zone evaluation applied to generic computer hardware. In particular, the act of presenting a graphical image representative of the evaluation score further applies the abstract idea to a generic graphical image displayed on generic computing hardware. Similarly, receiving an input to an interface is well-known and routine in the art. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 11 is parallel in scope to claim 4 and is considered to be ineligible under similar reasoning as claim 4.
Regarding claim 5, which sets forth:
displaying a minimum threshold bar at the graphical image.
Such a recitation merely embellishes the abstract idea of landing zone evaluation applied to generic computer hardware. In particular, the act of presenting a graphical image representative of the evaluation score further applies the abstract idea to a generic graphical image displayed on generic computing hardware. As such, it does not integrate the abstract idea into a practical application, and does 
Claim 12 is parallel in scope to claim 5 and is considered to be ineligible under similar reasoning as claim 5.
Regarding claim 6, which sets forth:
receiving a selection input to select a potential landing zone for evaluation at the human machine interface,
wherein the selection input is in response to an operator touching the representation of the potential landing zone at the human machine interface.
Such a recitation merely embellishes the abstract idea of landing zone evaluation applied to generic computer hardware. In particular, the act of presenting a graphical image representative of the evaluation score further applies the abstract idea to a generic graphical image displayed on generic computing hardware. Similarly, receiving a touch input to an interface is well-known and routine in the art. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 13 is parallel in scope to claim 6 and is considered to be ineligible under similar reasoning as claim 6.
Regarding claim 7, which sets forth:
evaluating the potential landing zone based on at least one of: a flatness of the potential landing zone; a variation in the flatness of the potential landing zone; and a slope of the potential landing zone.
Such a recitation merely embellishes the abstract idea of landing zone evaluation by supplying additional considerations in the determination process. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.

Regarding claim 15, which sets forth:
the human machine interface includes a a visor for a pilot.
Such a recitation merely embellishes the abstract idea of landing zone evaluation applied to generic computer hardware. In particular, the claim further specifies that the human machine interface includes, at a general level, a visor for a pilot. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claims 1 and 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 6-9, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colby et al. (US 2013/0179011 A1), hereinafter Colby.

Regarding claim 1, Colby teaches a method of landing an aircraft, comprising:
selecting a region of interest for landing the aircraft;
Colby teaches ([0020]): "FIG. 1A depicts a video display 110 that may be part of an aircraft's operating console, and FIG. 2 depicts a processing system 200 that may be adapted with machine-readable instructions to execute an algorithm for recognizing one or more candidate emergency landing zone sites in a vicinity of an aircraft in flight."
presenting a representation of a potential landing zone associated with the region of interest at a human machine interface;
Colby teaches ([0020]): "FIG. 1A depicts a video display 110 that may be part of an aircraft's operating console... The video display 110 may be located near a pilot or a crew member assisting in operating the aircraft, and may display an interactive emergency landing zone indicator during an in-flight emergency situation... The emergency landing sites may be displayed to the pilot on the video display 110 as latitude, longitude coordinates, as points or symbols on a map of the area, or a combination thereof."
evaluating a suitability of the potential landing zone for landing to obtain an evaluation score;
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a 
presenting the evaluation score for the potential landing zone at the human machine interface.
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past... Landing sites having a "pre-used" designation may receive preference in the ranking of landing sites or be marked differently (e.g., displayed in a different color) when displayed to the pilot." Colby further teaches ([0020]): "FIG. 1A depicts a video display 110 that may be part of an aircraft's operating console... The video display 110 may be located near a pilot or a crew member assisting in operating the aircraft, and may display an interactive emergency landing zone indicator during an in-flight emergency situation."

Regarding claim 2, Colby teaches the aforementioned limitations of claim 1. Colby further teaches:
presenting the evaluation score further comprises presenting a graphical image representative of the evaluation score.
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past... Landing sites having a "pre-used" designation may receive preference in the ranking of landing sites or be marked differently (e.g., displayed in a different color) when displayed to the pilot."

Regarding claim 6, Colby teaches the aforementioned limitations of claim 1. Colby further teaches:
receiving a selection input to select a potential landing zone for evaluation at the human machine interface,
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example… In some embodiments, the emergency landing site symbols may be touch sensitive on a video display 110, such that touching one of the candidate sites may invoke automatic navigation of the aircraft to the selected site."
wherein the selection input is in response to an operator touching the representation of the potential landing zone at the human machine interface.
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example… In some embodiments, the emergency landing site symbols may be touch sensitive on a video display 110, such that touching one of the candidate sites may invoke automatic navigation of the aircraft to the selected site."


evaluating the potential landing zone based on at least one of: a flatness of the potential landing zone; a variation in the flatness of the potential landing zone; and a slope of the potential landing zone.
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past..."

Regarding claim 8, Colby teaches a system for landing an aircraft, comprising:
a human machine interface;
([0020]): "FIG. 1A depicts a video display 110 that may be part of an aircraft's operating console... The video display 110 may be located near a pilot or a crew member assisting in operating the aircraft, and may display an interactive emergency landing zone indicator during an in-flight emergency situation..."
and a processor configured to:
([0020]): "FIG. 1A depicts a video display 110 that may be part of an aircraft's operating console, and FIG. 2 depicts a processing system 200 that may be adapted with machine-readable instructions to execute an algorithm for recognizing one or more candidate emergency landing zone
present a representation of a potential landing zone associated with a region of interest at the human machine interface;
Colby teaches ([0020]): "FIG. 1A depicts a video display 110 that may be part of an aircraft's operating console... The video display 110 may be located near a pilot or a crew member assisting in operating the aircraft, and may display an interactive emergency landing zone indicator during an in-flight emergency situation... The emergency landing sites may be displayed to the pilot on the video display 110 as latitude, longitude coordinates, as points or symbols on a map of the area, or a combination thereof."
evaluate a suitability of the potential landing zone for landing to obtain an evaluation score;
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past..."
and present the evaluation score for the potential landing zone at the human machine interface.
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past... Landing sites having a "pre-used" designation may receive preference in the ranking of landing sites or be marked differently (e.g., displayed in a different color) when displayed to the pilot." Colby further teaches ([0020]): "FIG. 1A depicts a video display 110 that may be part of an aircraft's operating console... The video display 110 may be located near a pilot or a crew member assisting in operating the aircraft, and may display an interactive emergency landing zone indicator during an in-flight emergency situation."

Regarding claim 9, Colby teaches the aforementioned limitations of claim 8. Colby further teaches:
the processor is further configured to present a graphical image representative of the evaluation score at the human machine interface.
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past... Landing sites having a "pre-used" designation may receive preference in the ranking of landing sites or be marked differently (e.g., displayed in a different color) when displayed to the pilot." Colby further teaches ([0020]): "FIG. 1A depicts a video display 110 that may be part of an aircraft's operating console... The video display 110 may be located near a pilot or a crew member assisting in operating the aircraft, and may display an interactive emergency landing zone indicator during an in-flight emergency situation."


the processor is further configured to select the potential landing zone for evaluation in response to a touch at the human machine interface of the representation of the potential landing zone.
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example… In some embodiments, the emergency landing site symbols may be touch sensitive on a video display 110, such that touching one of the candidate sites may invoke automatic navigation of the aircraft to the selected site." Colby further teaches ([0023]): “In this embodiment, the indicator 150 or button 155 is always enabled during flight to be activated by the pilot or crew member whenever touched or pressed, so that an emergency landing site algorithm will immediately initiate on processing system 200.”

Regarding claim 14, Colby teaches the aforementioned limitations of claim 8. Colby further teaches:
the evaluation score is based on at least one of a flatness of the potential landing zone; a variation in the flatness of the potential landing zone; and a slope of the potential landing zone.
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past..."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Constans et al. (US 2015/0276428 A1), hereinafter Constans.

Regarding claim 3, Colby teaches the aforementioned limitations of claim 1. Colby further teaches:
the graphical image includes a graded scale…
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past... Landing sites having a "pre-used" designation may receive preference in the ranking of landing sites or be marked differently (e.g., displayed in a different color) when displayed to the pilot." FIG. 3A, included below, demonstrates that the three depicted candidate emergency landing sites are graded on a ranked scale of 1, 2, and 3.

    PNG
    media_image1.png
    353
    463
    media_image1.png
    Greyscale

However, Colby does not outright teach that a location of a score bar on the graded scale is indicative of a value of the evaluation score. Constans teaches a method and system for assisting the piloting of an aircraft, comprising:
the graphical image includes… a score bar,
Constans teaches ([0055]): "As shown in FIG. 3, the display management computer 24 displays, along a scale of said screen in the cockpit, a first symbol S1 associated with the minimum approach distance, a second symbol S2 associated with the standard approach distance and a third symbol S3 associated with the distance to destination. These three symbols are placed in order on the scale according to the predetermined order of the distances with which 

    PNG
    media_image2.png
    724
    548
    media_image2.png
    Greyscale

a location of the score bar on the graded scale being indicative of a value the evaluation score.
Constans teaches ([0055]): "As shown in FIG. 3, the display management computer 24 displays, along a scale of said screen in the cockpit, a first symbol S1 associated with the minimum approach distance, a second symbol S2 associated with the standard approach distance and a third symbol S3 associated with the distance to destination. These three symbols are placed in order on the scale according to the predetermined order of the distances with which these symbols are associated." Constans further teaches ([0056]): "Thus, it is very easy for the pilot to see, with a single glance, how these three distances are placed in order. For example, in the case shown in FIG. 3, these distances are arranged on the scale in increasing order from left to right. Given that the third symbol S3 associated with the distance to destination is displayed in the most rightward position on this scale, the pilot can see immediately that the distance to destination is greater than the other two distances." Constans even further teaches ([0011]): "determination, at least with the help of said current flight conditions, of the following approach distances which correspond to distances in a horizontal plane between projections in this horizontal plane of the current position of the aircraft and of a position of contact with the ground:" Thus, the approach distances of Constans are concerned with a position of contact with the ground (i.e., landing).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby to incorporate the teachings of Constans to provide that a location of the score bar on the graded scale is indicative of a value of the evaluation score. Colby and Constans are each at least partially concerned with displaying relevant locations to a pilot of an aircraft. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Constans, as doing so beneficially allows for the pilot to easily see (e.g., with a single glance) how distances are placed in order, as recognized by Constans ([0056]).

Regarding claim 4, Colby and Constans teach the aforementioned limitations of claim 3. Colby further teaches:
the graphical image includes an icon,
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example."
further comprising receiving an input to select the potential landing zone at the icon.  
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example… In some embodiments, the emergency landing site symbols may be touch sensitive on a video display 110, such that touching one of the candidate sites may invoke automatic navigation of the aircraft to the selected site."

Regarding claim 5, Colby and Constans teach the aforementioned limitations of claim 3. However, Colby does not outright teach displaying a minimum threshold bar at the graphical image. Constans further teaches:
displaying a minimum threshold bar at the graphical image.
Constans teaches ([0055]): "As shown in FIG. 3, the display management computer 24 displays, along a scale of said screen in the cockpit, a first symbol S1 associated with the minimum approach distance, a second symbol S2 associated with the standard approach distance and a third symbol S3 associated with the distance to destination. These three symbols are placed in order on the scale according to the predetermined order of the distances with which these symbols are associated." Constans further teaches ([0056]): "Thus, it is very easy for the pilot to see, with a single glance, how these three distances are placed in order. For example, in the case shown in FIG. 3, these distances are arranged on the scale in increasing order from left to right. Given that the third symbol S3 associated with the distance to destination is displayed in the most rightward position on this scale, the pilot can see immediately that the distance to destination is greater than the other two distances." In at least FIG. 3, included above, it is shown that the minimum approach distance corresponds to a solid black bar.


Regarding claim 10, Colby teaches the aforementioned limitations of claim 9. Colby further teaches:
the graphical image includes a graded scale…
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past... Landing sites having a "pre-used" designation may receive preference in the ranking of landing sites or be marked differently (e.g., displayed in a different color) when displayed to the pilot." FIG. 3A, included above, demonstrates that the three depicted candidate emergency landing sites are graded on a ranked scale of 1, 2, and 3.
However, Colby does not outright teach that a location of a score bar on the graded scale is indicative of a value of the evaluation score. Constans teaches a method and system for assisting the piloting of an aircraft, comprising:
the graphical image includes… a score bar,
Constans teaches ([0055]): "As shown in FIG. 3, the display management computer 24 displays, along a scale of said screen in the cockpit, a first symbol S1 associated with the minimum approach distance, a second symbol S2 associated with the standard approach distance and a third symbol S3 associated with the distance to destination. These three symbols are placed in order on the scale according to the predetermined order of the distances with which these symbols are associated." FIG. 3, included above, depicts the score bar located on the lower part of the display.
a location of the score bar on the graded scale being indicative of a value the evaluation score.
Constans teaches ([0055]): "As shown in FIG. 3, the display management computer 24 displays, along a scale of said screen in the cockpit, a first symbol S1 associated with the minimum approach distance, a second symbol S2 associated with the standard approach distance and a third symbol S3 associated with the distance to destination. These three symbols are placed in order on the scale according to the predetermined order of the distances with which these symbols are associated." Constans further teaches ([0056]): "Thus, it is very easy for the pilot to see, with a single glance, how these three distances are placed in order. For example, in the case shown in FIG. 3, these distances are arranged on the scale in increasing order from left to right. Given that the third symbol S3 associated with the distance to destination is displayed in the most rightward position on this scale, the pilot can see immediately that the distance to destination is greater than the other two distances." Constans even further teaches ([0011]): "determination, at least with the help of said current flight conditions, of the following approach distances which correspond to distances in a horizontal plane between projections in this horizontal plane of the a position of contact with the ground:" Thus, the approach distances of Constans are concerned with a position of contact with the ground (i.e., landing).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby to incorporate the teachings of Constans to provide that a location of the score bar on the graded scale is indicative of a value of the evaluation score. Colby and Constans are each at least partially concerned with displaying relevant locations to a pilot of an aircraft. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Constans, as doing so beneficially allows for the pilot to easily see (e.g., with a single glance) how distances are placed in order, as recognized by Constans ([0056]).

Regarding claim 11, Colby and Constans teach the aforementioned limitations of claim 10. Colby further teaches:
the human machine interface is responsive to an input from an operator and the graphical image includes an icon,
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example… In some embodiments, the emergency landing site symbols may be touch sensitive on a video display 110, such that touching one of the candidate sites may invoke automatic navigation of the aircraft to the selected site."
the processor further configured to select the potential landing zone based on the input received via selection of the icon.
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example… In some embodiments, the emergency landing site symbols may be touch sensitive on a video display 110, such that touching one of the candidate sites may invoke automatic navigation of the aircraft to the selected site."

Regarding claim 12, Colby and Constans teach the aforementioned limitations of claim 10. However, Colby does not outright teach that the processor is further configured to display a minimum threshold bar for the evaluation score at the graphical image. Constans further teaches:
the processor is further configured to display a minimum threshold bar for the evaluation score at the graphical image.
Constans teaches ([0055]): "As shown in FIG. 3, the display management computer 24 displays, along a scale of said screen in the cockpit, a first symbol S1 associated with the minimum approach distance, a second symbol S2 associated with the standard approach distance and a third symbol S3 associated with the distance to destination. These three symbols are placed in order on the scale according to the predetermined order of the distances with which these symbols are associated." Constans further teaches ([0056]): "Thus, it is very easy for the pilot to see, with a single glance, how these three distances are placed in order. For example, in the case shown in FIG. 3, these distances are arranged on the scale in increasing order from left to right. Given that the third symbol S3 associated with the distance to destination is displayed in the most rightward position on this scale, the pilot can see immediately that the distance to destination is greater than the other two distances." In at least FIG. 3, included above, it is shown that the minimum approach distance corresponds to a solid black bar.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby and Constans to further incorporate the .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Spero et al. (US 5,072,218 A), hereinafter Spero.

Regarding claim 15, Colby teaches the aforementioned limitations of claim 8. However, Colby does not outright teach that the human machine interface includes a visor for a pilot. Spero teaches a contact-analog headup display for an aircraft pilot, comprising:
the human machine interface includes a a visor for a pilot.
Spero teaches (Col. 15 lines 59-62): "Turning now to FIG. 9, a pilot's head 116, helmet 118 and a generalized helmet mounted display device 118 are illustrated. As shown, the pilot views the real world through the helmet mounted screen." Spero further teaches (Col. 17 lines 50-65): "For example, for a CRT helmet mounted, headup display type approach... the pilot may be thought of, without limitation, as viewing the world outside his aircraft through a transparent projection "screen" 130 or "window" as shown in FIG. 10 so that the points of interest on the earth, expressed in helmet coordinates, have their coordinates projected or transformed from the three dimensions of the object space to the two dimensions of the transparent screen..." The Examiner has interpreted displaying points of interest on the earth to align with the intended purpose of evaluating and displaying potential landing zones of the instant application.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geoffroy et al. (US 2011/0118910 A1) teaches a device for assisting the landing of an aircraft on the deck of a ship, including indicating the state of landing zones on a display using a change of color. Holtz et al. (US 2019/0248487 A1) teaches aerial vehicle smart landing, including the selection of the flattest area to land on and the use of a touch-screen in determining the location to land.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/F.T.G./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662